309 N.Y. 779 (1955)
In the Matter of Mollie Garfinkel et al., Respondents,
v.
James M. Power et al., Constituting The Board of Elections of the City of New York, et al. Sidney Moses et al., Appellants.
Court of Appeals of the State of New York.
Argued September 9, 1955.
Decided September 9, 1955
Saul Berger for appellants.
Abraham J. Gellinoff, Robert B. Brady, Richard T. Levy, Morris Goldman and Blossom G. Saxe for respondents.
Concur: CONWAY, Ch. J., DESMOND, DYE, VAN VOORHIS, BURKE and MacCRATE,[*] JJ.
Order affirmed; no opinion.
NOTES
[*]  Designated pursuant to section 5 of article VI of the State Constitution in the temporary absence of FULD and FROESSEL, JJ.